Citation Nr: 1012759	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  09-04 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether recoupment of the Veteran's active duty disability 
severance pay in the amount of $25,631.00 is proper.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from January 1989 to 
July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Jurisdiction over this case is 
currently with the Atlanta, Georgia RO.

This matter was before the Board in December 2008, at which 
time the Board remanded it for further development.  The 
case has been returned to the Board for further appellate 
consideration.


FINDING OF FACT

VA's recoupment of $25,631.00 from the Veteran's VA 
compensation to account for his receipt of disability 
severance pay for left and right shoulder disabilities was 
proper.


CONCLUSION OF LAW

VA compensation in the amount of $25,631.00 was properly 
recouped to account for the Veteran's receipt of disability 
severance pay for left and right shoulder disabilities.  38 
U.S.C.A. § 5304(a)(1) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.105, 3.700 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The essential facts in this case are not in dispute, and the 
case rests on the interpretation and application of the 
relevant law.  The Veterans Claims Assistance Act of 2000 
(VCAA) does not affect matters on appeal when the issue is 
limited to statutory interpretation.  See Manning v. 
Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 
Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 
25180 (2004) (holding that VCAA notice was not required 
where evidence could not establish entitlement to the 
benefit claimed).  In addition, there is no indication that 
any additional notice or development would aid the Veteran 
in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A; 
see Dela Cruz, supra.  Under these circumstances, there is 
no further duty to notify or assist the Veteran in the 
development of his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

II.  Discussion

Recoupment of a Veteran's severance pay from his VA 
disability compensation is required by Congress under 
10 U.S.C.A. § 1174(h)(2).  An amount equal to the total 
amount of separation pay, severance pay, and readjustment 
pay received, less the amount of Federal income tax withheld 
from such pay, must be deducted from VA disability 
compensation awarded to a former service member who has 
received separation, severance, or readjustment pay.  

The implementing regulation, 38 C.F.R. § 3.700(a)(3), 
provides that where the disability or disabilities found to 
be service connected are the same as those upon which 
disability severance pay is granted, or where entitlement to 
disability compensation was established on or after 
September 15, 1981, an award of compensation will be made 
subject to recoupment of the disability severance pay from 
the service department.  The Board also notes that 
regulations preclude receipt of more than one award of 
pension, compensation, or emergency officers' regular or 
reserve retirement pay (except under provisions not 
applicable to this case)(see 38 C.F.R. § 3.803 relating to 
naval pension and 38 C.F.R. § 3.750(c) relating to waiver of 
retirement pay.  

The facts are not in material dispute and may be briefly 
summarized.  The record reflects that in April 1998 the 
Veteran was deemed unfit for further military service due to 
left shoulder impingement syndrome, status post open 
subacromial decompression and right shoulder impingement 
syndrome.  He was separated from active duty with severance 
pay in the gross amount of $35,598.00.  After 28 percent 
taxes were deducted from the gross amount, the balance of 
$25,630.56 was to go to the Veteran.  However, before 
distribution of the funds to the Veteran, debt to the US 
government in the amount of $15,289.73 was recouped, and the 
Veteran received $10,340.86.

By rating decision in December 1998, the Veteran was granted 
service-connection for left and right shoulder disabilities 
and awarded 10 percent for each disability, effective from 
July 16, 1998 (the day after discharge from service).  Thus, 
the record establishes that, subsequent to separation from 
service, the Veteran was granted service connection for the 
same disabilities, right and left shoulder disabilities, for 
which he had received disability severance pay.  Under the 
law, not more than one award of compensation, will be made 
concurrently to any person based on his or her own service.  
See id.

In a January 1999 letter the RO informed the Veteran that 
monetary benefits would be withheld from his monthly 
compensation for severance pay he received in the amount of 
$35,598.00 for left and right shoulder impingement syndrome.  
In statements in support of his claim and in his notice of 
disagreement the Veteran questioned whether the recoupment 
was based on the proper amount.  He stated that his 
disability severance pay recoupment was computed as 
$25,631.00 and after taxes and indebtedness he received 
"$10,340.86 of disability severance pay."  In a June 1999 
letter the RO provided the Veteran with some computations 
and advised him that "The amount after taxes of $25,631.00 
is the correct amount to be recouped."

The Board notes that the Veteran does not dispute having 
received disability severance pay for his service-connected 
left and right shoulder disabilities.  The Veteran agrees 
that the amount to be recouped, after taxes, was properly 
calculated by VA as $25,631.00.  The Veteran does not 
dispute VA's statutory duty to recoup the money from his 
compensation benefits.  Rather, his sole contention concerns 
the proper amount of VA compensation benefits recouped based 
upon the amount he received after taxes and indebtedness.

As indicated above, the record reflects that the Veteran 
received gross severance pay of $35,598.00.  After taxes, at 
28 percent, he received $25,630.56, and after recoupment of 
a debt to the Federal government in the amount of 
$15,289.73, he received $10,340.86.  

The Board sympathizes with the Veteran's situation.  
However, a review of the relevant statutory and regulatory 
provisions discloses that there is no legal provision which 
allows for the waiver of recoupment based upon financial 
hardship or lack of actual receipt of severance pay, such as 
the Veteran's repayment in this instance of $15,289.73 
indebtedness to the Federal government.  

The only deduction allowed by law from the amount of VA 
compensation which must be recouped from severance pay for 
the same disability is the amount of taxes paid.  The taxes 
the Veteran paid on his severance pay have been properly 
deducted from the amount to be recouped by VA.  Based on the 
above, the Board finds that the RO's determination that 
recoupment in the amount of $25,631.00 from the Veteran's VA 
compensation to account for his receipt of disability 
severance pay for left and right shoulder disabilities was 
proper, as a matter of law.  Therefore, as there is no basis 
in the law to grant the Veteran's appeal for recoupment of 
an amount less that $25,631.00, the appeal must be denied.


ORDER

Recoupment in the amount of $25,631.00 from VA compensation 
awarded for left and right shoulder impingement syndrome, 
status post decompression, to account for the Veteran's 
receipt of disability severance pay in the amount of 
$25,631.00 for left and right shoulder impingement syndrome, 
status post decompression, was proper.



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


